Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 5 and 9) in the reply filed on 8 June 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to because:
Figure 3: label the entire apparatus with “31”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji et al. (U.S. Patent Publication No. 2008/0090087 A1 hereinafter Shoji).

Regarding Claim 1, Shoji teaches a refractory article (abstract) comprising: a platinum(Pt)-based substrate (abstract); and a coating layer disposed on the Pt-based substrate (abstract), the coating layer 2 in an amount of about 40 wt% to about 70 wt%, Al203 in an amount of about 20 wt% to about 52 wt%, B203 in an amount of about 3 wt% to about 6 wt%; and CaO in an amount of about 2.4 wt% to about 4.8 wt% ([0076] – [0077]: OA-10 composition & Example 2 of Table 1 define a coating composition of 53.5 wt% SiO2, 34 wt% Al203, 5 wt% B203, 2.5 wt% CaO).

Regarding Claim 2, Shoji teaches the refractory article (abstract) of claim 1, wherein the coating layer comprises whiskers distributed in a silica matrix ([0034]: alumina fibers read on whiskers & the coating is comprised primarily of Silica [Example 2 of Table 1]).

Regarding Claim 5, Shoji teaches the refractory article (abstract) of claim 4, wherein the coating layer comprises on an oxide basis SiO2 in an amount of about 40 wt% to about 60 wt%; A1203 in an amount of about 32 wt% to about 52 wt%; B203 in an amount of about 3 wt% to about 6 wt%; and CaO in an amount of about 2.4 wt% to about 4.8 wt% ([0076] – [0077]: OA-10 composition & Example 2 of Table 1 define a coating composition of 53.5 wt% SiO2, 34 wt% Al203, 5 wt% B203, 2.5 wt% CaO).  

Regarding Claim 9, Shoji teaches the refractory article (abstract) of claim 1, further comprising a network modifier in an amount of about 1 wt% to about 7 wt% ([0076] – [0077]: OA-10 composition & Example 2 of Table 1 define a coating composition with 1.5% methylcellulose which is used as an organic binder ([0018] – [0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (U.S. Patent Publication No. 2008/0090087A1 hereinafter Shoji) in view of Ju (Chinese Patent No. 103353130A hereinafter Ju).

Regarding Claim 3, Shoji teaches the refractory article (abstract) of claim 2.
Shoji is silent on wherein the whiskers comprise a mullite crystalline phase.  
Ju teaches the whiskers comprise a mullite crystalline phase (pages 2 – 3 numeral 4: “polycrystalline refractory fibre that exists [in] the mullite crystalline form”).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (U.S. Patent Publication No. 2008/0090087A1 hereinafter Shoji) in view of Murakami (Japanese Patent Publication No. 2014/009137A hereinafter Murakami).

Regarding Claim 4, Shoji teaches the refractory article (abstract) of claim 1, wherein the refractory article is a stir chamber comprising an internal surface of Pt-based substrate ([0126]).
Shoji is silent on the coating layer is coated on at least a portion of the internal surface of the stir chamber.
Murakami teaches the coating layer is coated on at least a portion of the internal surface of the stir chamber (abstract & page 4 last sentence of 1st paragraph: “Here, the coating layer 107 is provided in the region A by thermal spraying” & figure 4: region of stirring apparatus 100 denoted by “A” is the coated region).
Shoji and Murakami are analogous in the field of refractory articles as stirring chambers with platinum substrates and protective oxide coatings. It would have been obvious to one skilled in the art before the effective filing date to modify the stirring chamber of Shoji with the coating layer is coated on at least a portion of the internal surface of the stir chamber of Murakami in order to prevent the platinum group metal from volatizing in the portion in contact with the gas phase space (Murakami middle of page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774